DETAILED ACTION
Introduction
This office action is in response to applicant’s claims and Terminal Disclaimer filed 12/14/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/14/2021 with respect to the Double Patenting rejection of the claims (see previous office action) are persuasive. The previous Double Patenting rejection of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Strok et al. (Matching sets of parse trees for 
Galitsky/Strok teach generating communicative discourse trees. Marcu teaches rhetorical structures including relationships common between discourse trees and constructing low-noise datasets. Kimelfeld teaches learning deep patterns representing relationships between fragments. Byron teaches aligning and comparing rhetorical structures between a document comprising multiple sentences.  
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A method of creating a noisy-text robust communicative discourse tree, comprising:
accessing a first communicative discourse tree derived from a first sentence, a third sentence, and a fourth sentence;
accessing a second communicative discourse tree derived from a second sentence, the third sentence, and the fourth sentence;
determining that syntactic parse trees cannot be generated for both of the first sentence and the second sentence;
between the first communicative discourse tree and the second communicative discourse tree, a common rhetorical relationship;
removing, from the first communicative discourse tree and the second communicative discourse tree, one or more elementary discourse units that do not correspond to the common rhetorical relationship; and
merging the first and second communicative discourse trees, thereby creating a noisy-text robust communicative discourse tree.”
Independent claims 8 and 14 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 9-13 and 15-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        


  1/29/22
  lms